Name: Commission Regulation (EEC) No 2678/91 of 9 September 1991 adopting for 1992 the measures to improve the quality of olive oil production
 Type: Regulation
 Subject Matter: production;  economic policy
 Date Published: nan

 10 . 9 . 91No L 253/18 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2678/91 of 9 September 1991 adopting for 1992 the measures to improve the quality of olive oil production 2. Action shall be taken in the following areas : (a) control of the olive fly (Dacus oleae) and, whereas appropriate, other harmful organisms ; (b) improvement of the treatment of olive trees, of the cropping, storage and processing of olives and of the storage of the oils produced . Article 2 Expenditure on action as defined in this Regulation shall be financed by resources arising from the deduction made from the production aid pursuant to Article 3 of Regula ­ tion (EEC) No 1314/90 . The distribution of resources for the financing of action shall be based on the amount withheld in each Member State . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1720/91 (2), and in particular Article 5 (5) thereof, Whereas, pursuant to Article 5 (4) of Regulation No 136/ 66/EEC, a percentage of the production aid assigned to olive oil producers may be withheld for financing action at regional level to improve olive oil production quality ; whereas, pursuant to Article 3 of Council Regulation (EEC) No 1314/90 of 14 May 1990 fixing the production target price, the production aid and the intervention price for olive oil for the 1990/91 marketing year (J), 2 % of the production aid assigned to olive oil producers in the relevant Member States has been allocated for financing action in these countries to improve olive oil quality ; Whereas rules for the execution of the operations in ques ­ tion should be laid down ; whereas the tasks that may be assigned to producers' organizations should also be defined ; Whereas a deadline should be set for the signature of contracts or agreements with the bodies responsible for implementing the programme ; Whereas a report on the implementation of the programme should be sent to the Commission by the Member States concerned at the beginning of the following year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Article 3 On the basis of the resources available, each Member State shall draw up a programme covering part or all of the field of action indicated in Article 1 . Article 4 In the case of action as indicated at (a) in Article 1 (2) the programme shall comprise : (a) a list of the olive oil production zones in which action against the olive fly is to be considered a matter of priority in view of the likely impact of the programme on product quality and of the production volume involved ; (b) where regional situations so dictate, a list of the olive oil production zones in which control of other harmful organisms is to be considered a matter of priority in view of the likely impact of a programme on product quality and of the production volume involved ; (c) a plan for establishing or maintaining a monitoring, alert and assessment system in each priority produc ­ tion zone, comprising :  means of measuring the population of olive fly or of other harmful organisms, HAS ADOPTED THIS REGULATION : Article 1 1 . This Regulation specifies the action to be taken during the period 1 January to 31 December 1992 to improve the quality of olive oil production . (') OJ No 172, 30 . 9 . 1966, p. 3025/66. (2) OJ No L 162, 26. 6. 1991 , p. 27 . 0 OJ No L 132, 23. 5. 1990, p. 5.  an alert and treatment prescription mechanism, 10. 9 . 91 Official Journal of the European Communities No L 253/19 Article 7 Treatments may be carried out by producer groups or associations thereof recognized pursuant to Article 20c of Regulation No 136/66/EEC. When insecticides are used in anti-olive-fly treatments, protein traps must be used in conjunction. However, in special circumstances and under the direction of the bodies responsible for prescribing treatments, different procedures for insecticide use may be authorized. Insecti ­ cides and application methods must be such that no residue can be detected in oil produced from olives from treated zones. Integrated biological pest control methods may also be used.  means of training and briefing producers,  means of assessing the alert mechanism and the effects of treatment ; (d) a plan of execution for the treatment necessary in each production zone. Article 5 In the case of action as indicated in point (b) of Article 1 (2) of the programme shall comprise :  a producer training course covering treatment of olive trees, the optimum cropping period and cropping and processing methods,  a training course for mill managers and technical staff on olive storage and processing methods and on the quality and storage of the oils produced . Article 8 Payments in connection with contracts and agreements concluded by the Member State with the centres, bodies or organizations referred to in Article 6 ( 1 ) (c) shall be made on presentation of documentary proof of expendi ­ ture incurred and after the competent authorities have verified its regularity. Advances of up to 30 % may be paid following the signing of a contract or agreement against the lodging of a security for an equivalent amount ; however, the Member State may stand surety for the centres and bodies referred to in Article 6 ( 1 ) (c) with the status of public establishments. Article 6 1 . Each Member State concerned shall transmit its action programme to the Commission by 31 October 1991 at the latest. The programme shall comprise : (a) a detailed description of the action planned, giving duration and costs ; (b) a list of all products and treatment equipment required, with unit costs ; (c) a list of the centres, bodies or producers' organizations responsible for execution of the various actions. 2 . If the Commission considers any change in the programme desirable it may request the Member State accordingly within 1 5 days of receipt of the programme. 3 . The programme shall be adopted by the Member State by 30 November 1991 at the latest and transmitted immediately to the Commission. The contracts or agreements with the centres, bodies or producers' organizations responsible for implementing the measures shall be concluded before 1 March 1992. The Member State shall be responsible for execution of the programme. 4. Expenditure arising from the programme, as adjusted in line with any requests made by the Commis ­ sion, adopted by the Member State shall be eligible under this Regulation . Expenditure on execution of treatments shall , however, be chargeable only to a maximum of 50 % . Article 9 Member States shall monitor the application of their programmes in order to ensure that operations for which financing is granted are correctly executed. They shall inform the Commission of their planned control arrange ­ ments at the same time as they transmit the programme indicated in Article 4. The Commission may also, if it deems advisable, request any adjustment of control arrangements . A report of the implementation of the programme shall be drawn up by the Member States concerned and trans ­ mitted to the Commission before 31 January 1993 . Article 10 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. No L 253/20 Official Journal of the European Communities 10 . 9 . 91 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 September 1991 . For the Commission Ray MAC SHARRY Member of the Commission